 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChild, Inc. and Texas Federation of Teachers. CaseAO-241March 24, 1983ADVISORY OPINIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERA petition and supplemental petition, with exhib-its, were filed on November 8 and 10, 1982, respec-tively, by Child, Inc., herein called the Employer,for an advisory opinion, in conformity with Sec-tions 102.98 and 102.99 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, seeking to determine whether the Boardwould assert jurisdiction over the Employer and,further, praying that the Board decline to assert ju-risdiction. On November 23, 1982, Texas Feder-ation of Teachers, herein called the Union, filed aresponse to the supplemental petition, with exhibits,and on December 6, 1982, filed a position brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.In pertinent part, the petitions, the response andbrief, and the exhibits allege as follows:1. There is presently pending before the DistrictCourt of Travis County, Texas, a lawsuit styledChild, Inc. v. Texas Federation of Teachers, No.339,944 in the 147th District Court, in whichChild, Inc., has prayed for relief that the Unionand its affiliated organizations be precluded andtemporarily enjoined from representing any em-ployees of the Employer until and unless theAmerican Federation of Teachers changes itspublic position so that it encourages nonstate-certi-fied teachers to teach in publicly funded day careand child development programs.2. The Employer is a nonprofit Texas corpora-tion which provides community-based day care andearly childhood development, and is a designatedagency for delivering Head Start and Title XXservices. Each service is funded by the UnitedStates Government.3. Exhibits supplied by the Employer reflect thatthe Employer had gross revenues for the mostrecent fiscal year that exceeded $8 million, and thatit purchased approximately $55,000 worth of sup-plies and/or equipment from companies which pur-chased approximately $13,000 worth of those sup-plies and/or equipment from outside the State ofTexas. Exhibits supplied by the Union reflect thatthe Employer was awarded by the United StatesDepartment of Health and Human Services for itsHead Start program a total of $1,778,031 during266 NLRB No. 100the 1982-83 budget period, and that the Employerreceived $770,232.17 from the Texas Departmentof Human Resources for the period of November1981 through October 1982.4. The Union essentially admits the above com-merce data.5. There is no representation or unfair laborpractice proceeding involving the same labor dis-putes pending before this Board.6. As noted above, the Union has filed a re-sponse to the supplemental petition, and has filed aposition brief.On the basis of the above, the Board is of theopinion that:1. The Employer is a nonprofit Texas corpora-tion which provides Head Start child developmentservices and Title XX services. Each service isfunded by the United States Government.2. The Board's advisory opinion proceedings"are designed primarily to determine questions ofjurisdiction by the application of the Board's dis-cretionary standards to the 'commerce' operationsof an employer."' As the Employer received rev-enues exceeding $8 million, and has received inexcess of $1 million from Federal funds the transferof which across state lines constitutes commercemore than sufficient to establish legal jurisdiction,2it is clear that the Employer is engaged in com-merce within the meaning of the Act and meets theBoard's discretionary jurisdictional standards.3The Employer, citing Pennsylvania Labor Rela-tions Board (Urban League of Pittsburgh (PittsburghCommunity Day Care)), 209 NLRB 152 (1974),contends that, in order to effectuate Federal policyas to Head Start and Title XX, the Board has pre-viously declined to assert its jurisdiction over orga-nizations deemed to be "adjuncts" to the publicschool system. More recently, however, in Nation-al Transportation Service, Inc., 240 NLRB 565(1979), the Board indicated that, when ascertainingwhether jurisdiction should be asserted over an em-ployer which appears to maintain close ties to anexempt governmental entity, the Board shall nolonger decline jurisdiction solely because of the re-lationship between the "purpose" of the exemptentity and the nature of the services provided to itby such an employer. Rather, the Board decidedhenceforth to resolve such jurisdictional questionsby first determining whether the subject employerUpper Lakes Shipping, Ltd., 138 NLRB 221 (1962). The Employer'sallegation that the Union has a "fatal conflict of interest" in representingthe Employer's employees is an issue which does not fall within the in-tendment of the Board's advisory opinion rules; nor is it, contrary to theEmployer's suggestion, grounds upon which the Board would decline toassert jurisdiction over the Employer.2 Mon Valley United Health Services, Inc., 227 NLRB 728 (1977).3 Ibid578 CHILD, INC.itself meets the definition of "employer" in Section2(2) of the Act and, if it does, then determiningwhether that employer has sufficient control overthe employment conditions of its employees toenable it to bargain with a labor organizationwhich represents them.4The Employer's submis-sion, setting forth the relationship between the Em-ployer and its exempt governmental grantors, raises4 See D. T. Watson Home for Crippled Children, 242 NLRB 1368, 1370(1979), purporting to abandon the "adjunct to the public school system"standard.Member Hunter does not take a position with respect to the "adjunctto the public school system" standard; nor does he reach this issue in hisdismissal of the petition for advisory opinion. He further notes that hehas rejected the approach taken by a majority of the Board in NationalTransportation Service. Inc. In this connection, see Member Hunter's dis-senting opinion in Wordsworth Academy, 262 NLRB 438 (1982).579the issue whether the Employer shares the exemp-tion of its governmental grantors and thereby pre-cludes the assertion of jurisdiction over the Em-ployer. This issue does not fall within the intend-ment of the Board's advisory opinion rules.5Ac-cordingly, although we are able to advise the par-ties that the Employer falls within the Board'sdollar standards for the assertion of jurisdiction, weare unable to resolve the ultimate jurisdictionalissue presented. We shall, therefore, dismiss the pe-tition for advisory opinion.Accordingly, it is hereby ordered that, for thereasons set forth above, the petition for an advisoryopinion be dismissed.5 See Massachusetts Labor Relations Commission (Baystate Bus Corpora-tion), 236 NLRB 1357 (1978), and cases cited in fn. 4.